Title: From Thomas Jefferson to Edward Gantt, 29 August 1801
From: Jefferson, Thomas
To: Gantt, Edward


Dear Sir
Monticello Aug. 29. 1801.
I send you a fresh supply of vaccine matter. the toothpicks are perhaps feebly impregnated; the thread well soaked. they are from pustules in a very proper state; but it is now 3. or 4. days since they were impregnated. we happen at this time to have no subjects in a proper state for communication. by the next post I hope we shall have some who may furnish matter on the morning of the departure of the post. the similarity of the disease from the matter sent by Doctr. Jenner (& which succeeded in two patients) with that furnished from Dr. Waterhouse’s patients encourages me to have great confidence in the genuineness of our matter. indeed every appearance confirms this confidence. a very few have slight fevers, & one only a very bad arm, occasioned by too deep an incision, and by scratching it when enflamed. as soon as it has taken with you be so good as to inform me. accept of my best wishes & high respect.
Th: Jefferson
 